IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                    )
                                                     )
        v.                                           )        I.D. No. 1207010738
                                                     )
JASON SLAUGHTER,                                     )
                                                     )
        Defendant.                                   )

                                    Date Submitted: December 13, 2016
                                      Date Decided: January 3, 2017

                          Upon Defendant’s Renewed First Motion to Dismiss
                                             DENIED
                            Upon Defendant’s Second Motion to Dismiss
                                             DENIED

Colleen K. Norris, Esquire, Cari Chapman, Esquire, Phillip Casale, Esquire, Delaware
Department of Justice, Wilmington, Delaware, Attorneys for the State of Delaware.

Patrick J. Collins, Esquire, Collins & Associates, Wilmington, Delaware, and Natalie S.
Woloshin, Esquire, Woloshin, Lynch & Natalie, Wilmington, Delaware, Attorneys for Jason
Slaughter.

DAVIS, J.

                                            I. INTRODUCTION

        Before the Court are two separate motions to dismiss the present indictment filed by

Defendant Jason L. Slaughter. In both motions, Mr. Slaughter argues that the State of Delaware

violated the Interstate Agreement on Detainers.1 This is the Court’s decision on both motions.

For the reasons set forth below, the Court will DENY the motions to dismiss.




1
 “The Interstate Agreement on Detainers (IAD) is a compact entered into by 48 States, the United States, and the
District of Columbia to establish procedures for resolution of one State’s outstanding charges against a prisoner of
another State.” New York v. Hill, 528 U.S. 110, 111 (2000); see also 18 U.S.C. app. § 2. The Delaware General
Assembly codified the IAD, referred to under the statute as the Uniform Agreement on Detainers (“UAD”), in 1969.
See 11 Del. C. §§ 2540–2550. The terms “UAD” and “IAD” will be used interchangeably throughout this opinion,
but all citations will be to the UAD statute provisions as “UAD section ____.”
                             II. FACTS AND PROCEDURAL HISTORY

A.    OBTAINING CUSTODY OF MR. SLAUGHTER

         On July 16, 2012, the State of Delaware (“Delaware” or the “State”) indicted Mr.

Slaughter with Murder First Degree in relation to the killing of Christopher Masters. Mr.

Masters had been killed in his Delaware residence on December 14, 2007. At the time Delaware

indicted Mr. Slaughter, Mr. Slaughter was already incarcerated and awaiting trial for another

murder in the State of Georgia. On August 15, 2013, Mr. Slaughter was tried and convicted of

that murder. The court in Georgia sentenced Mr. Slaughter to life in prison.

         On or about October 4, 2013, the State lodged a detainer with the Georgia Department of

Corrections (“GDOC”). On or about October 15, 2013, GDOC acknowledged the detainer. Mr.

Slaughter then requested disposition of the charges underlying the State’s detainer pursuant to

UAD section 2542 on or about October 24, 2013. Mr. Slaughter delivered all paperwork

required to formalize his request to the warden of GDOC. On or about October 24, 2013, GDOC

then sent Mr. Slaughter’s request under the UAD to “The Honorable Joseph R. Biden, III,

Attorney General’s Office, State of Delaware, Wilmington, Delaware.” The GDOC, however,

did not send Mr. Slaughter’s UAD request to the Court.2 Accompanying the UAD request was

Georgia’s offer of temporary custody as well as Form VII, “Prosecutor’s Acceptance of

Temporary Custody,” to be completed by the State and returned to Georgia.

         Before the State completed Form VII, however, Delaware advised GDOC that the UAD

did not apply to capital murder cases and that Delaware would use a Governor’s Warrant to


2
  Although it has been represented to the Court that Mr. Slaughter asked for his UAD request to be sent to the Court,
the Court has not seen any request that specifically identifies The Superior Court of the State of Delaware as an
addressee. For purposes of this Opinion, the Court will assume that such a request exists; however, if one does not
then that would be an additional reason to deny the motions to dismiss.

                                                          2
procure custody of Mr. Slaughter. GDOC, through a letter, later informed Delaware that Mr.

Slaughter had been told that the UAD did not apply and that Delaware would use a Governor’s

Warrant to extradite him to stand trial in Delaware. The State therefore never completed any

forms associated with procuring custody of Mr. Slaughter pursuant to the UAD.3

        Instead, the State used a Governor’s Warrant to obtain temporary custody of Mr.

Slaughter and bring him to Delaware. Governor Jack Markell of Delaware signed the

Governor’s Warrant on July 23, 2014. Governor Nathan Deal of Georgia signed the Governor’s

Warrant on July 28, 2014. Mr. Slaughter arrived in Delaware at the James T. Vaughn

Correctional Center on October 9, 2014.4

        On November 18, 2014, the Court held an office conference at which it entered a

scheduling order and discussed a date for trial. The Court asked whether the case could be tried

within one year of Mr. Slaughter’s indictment. Both parties responded that it could not. Counsel

for Mr. Slaughter then requested a trial date in March or April of 2016. The Court then, without

objection from either party, scheduled trial for April 5, 2016. Due to additional scheduling

conflicts, counsel for Mr. Slaughter thereafter requested to continue the trial. The Court has

since rescheduled trial for January 24, 2017.

B. THE FIRST MOTION TO DISMISS

        On March 31, 2015, Mr. Slaughter filed the First Motion to Dismiss (the “First Motion”)

the indictment. Mr. Slaughter argued that the UAD applied to his case despite the previous

representations made by Delaware. Mr. Slaughter claimed that, because the UAD applied, the

3
  Initially, the State represented to the Court that Georgia had advised Delaware that Georgia would not extradite
Mr. Slaughter under the UAD and that Delaware needed a Governor’s Warrant if it wanted custody of Mr.
Slaughter. When denying the initial motion to dismiss, the Court relied, in part, on these represented facts. Only
recently, the Court learned from the State that the earlier represented facts were incorrect.
4
  In numerous briefings to the Court, Mr. Slaughter’s counsel states that Mr. Slaughter arrived in Delaware on
November 18, 2014. Counsel cites to the Superior Court Criminal Docket, which lists November 18, 2014 as the
date Mr. Slaughter arrived at the Department of Corrections. This is an error. The Department of Corrections has
confirmed that Mr. Slaughter arrived at the James T. Vaughn Correction Center on October 9, 2014.

                                                         3
State failed to timely extradite him from Georgia and try him in this criminal action within the

180-day deadline in UAD section 2542. The State opposed the First Motion.

           The Court held a hearing on the First Motion on July 30, 2015. At the hearing, the State

incorrectly represented that after receiving Mr. Slaughter’s UAD request, but before the

expiration of 180 days, Georgia had informed Delaware that Georgia would not honor the UAD

and needed a Governor’s Warrant in order to obtain custody of Mr. Slaughter. The State also

acknowledged that the information purportedly provided by Georgia — that the UAD does not

apply to capital murder cases — was incorrect. It conceded that the UAD does apply to capital

murder cases, but the State nonetheless argued against dismissal. The Court asked the State if it

knew why Georgia had provided this incorrect information. The State responded that it did not.

           Through a detailed oral bench ruling issued at the conclusion of the hearing, the Court

denied the First Motion. The Court denied the First Motion for two reasons: “(a) Georgia had

notified the State that the IAD did not apply in a capital murder charge and that the State would

need to obtain a Governor’s Warrant to bring Mr. Slaughter to Delaware, and that Georgia

notified the State of this prior to the expiration of the 180-day deadline under the IAD; and (b)

that while the State had received notice from Mr. Slaughter under the IAD, the Court, as it must,

never received actual notice of Mr. Slaughter’s request under the IAD.”5

           Mr. Slaughter filed a Motion for Reargument on August 5, 2015. Mr. Slaughter again

argued that the State failed to timely extradite him pursuant to UAD section 2542 of the UAD.

The Court heard arguments from counsel for both Mr. Slaughter and the State. The Court denied

the Motion for Reargument on December 22, 2015.

C.      THE SECOND MOTION TO DISMISS

           Mr. Slaughter filed his Second Motion to Dismiss (the “Second Motion”) on August 24,
5
    Tr. of July 30, 2015 Hr’g 53–69.

                                                    4
2016. Mr. Slaughter now makes his arguments under UAD section 2543 instead of UAD 2542.

In support of the Second Motion, Mr. Slaughter relies on the holding in United States v. Mauro6

to argue that the State failed to bring him to trial within the 120-day time limit enumerated in

UAD section 2543. Mr. Slaughter argues that the State triggered UAD section 2543 and the 120-

day time limit by lodging a detainer and then making a written request for temporary custody via

the Governor’s Warrant. Prior to filing the Second Motion, both the State and Mr. Slaughter

essentially acknowledged that the parties had: (i) not been aware of the Mauro decision; (ii) not

determined the impact, if any, the Mauro decision had on this case; or, (iii) not known whether a

detainer and Governor’s Warrant could potentially implicate UAD section 2543.7 The Court

held a hearing on the Second Motion on October 14, 2016.

        While the Court had the Second Motion under advisement, the State sent a letter to the

Court correcting the misrepresentations made at the July 30, 2015 hearing on the First Motion.

The State now disclosed that Ron Mullen, the State’s Extradition Supervisor, conveyed to

GDOC the concept that the UAD did not apply to Mr. Slaughter’s case and that custody of Mr.

Slaughter had to be obtained through a Governor’s Warrant. The State went on to inform the

Court that GDOC only sent the letter memorializing the misinformation after hearing from the

State’s Extradition Supervisor.

D.   THE RENEWED FIRST MOTION TO DISMISS

        Based on this new information, Mr. Slaughter renewed the First Motion (the “Renewed

First Motion”). In the First Motion, Mr. Slaughter had argued under UAD section 2542 of the

UAD and the 180-day requirement. In the Renewed First Motion, Mr. Slaughter argues for


6
 436 U.S. 340 (1978).
7
 The State found and presented Mauro in a different pending murder case before the President Judge. Mr.
Slaughter’s counsel is also the defense attorney in that case. Thus, a review of Mauro by counsel for Mr. Slaughter
prompted the Second Motion.

                                                         5
dismissal under UAD section 2544. Mr. Slaughter now contends that the State, by

misrepresenting the applicability of the UAD and refusing Mr. Slaughter’s request for

disposition of his charges, refused or failed to accept temporary custody of Mr. Slaughter within

the meaning of UAD section 2544. Therefore, by operation of statute, Mr. Slaughter contends

that the Court must dismiss the present indictment with prejudice.

                      III. THE UNIFORM AGREEMENT ON DETAINERS

         In 1969, the Delaware General Assembly enacted the UAD.8 The UAD is designed in

part to protect the rights of prisoners who have outstanding detainers lodged against them by

another jurisdiction.9 The UAD notes that “charges outstanding against a prisoner, detainers

based on untried indictments, informations, or complaints and difficulties in securing speedy trial

of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct

programs of prisoner treatment and rehabilitation.”10 Therefore, the UAD seeks to “encourage

the expeditious and orderly disposition of such charges and determination of the proper status of

any and all detainers based on untried indictments, informations or complaints.”11

         For purposes of the UAD, a detainer is a request by one state — the receiving state — to

another state — the sending state — to detain a prisoner or send notice when the prisoner is

about to be released.12 Upon the issuance of a detainer, there are two different ways to initiate

disposition of the charges underlying the detainer, one initiated by the receiving state and one

initiated by the prisoner.13




8
  11 Del. C. §§ 2540–2550.
9
  See id. § 2540.
10
   Id.
11
   Id.
12
   Bruce v. State, 781 A.2d 544, 548 n.3 (Del. 2001).
13
   See 11 Del. C. §§ 2542, 2543.

                                                        6
A.   UAD SECTION 2543

        The receiving state may initiate disposition of the charges underlying a detainer under

UAD section 2543.14 After lodging a detainer, the receiving state must then present to the

sending state a “written request for temporary custody.”15 Unless the governor of the sending

state disapproves the request within thirty days after receipt, the sending state will make the

prisoner available to the receiving state.16 If the prisoner is made available, trial must be

commenced within 120 days of the individual’s arrival in the receiving state, unless good cause

is shown as to why a continuance is necessary.17

        In United States v. Mauro18, the United States Supreme Court elaborated on the

relationship between the detainer and the “written request for temporary custody.”19 Mauro

made clear that a detainer and a “written request” are two separate documents.20 The function of

a detainer is to put the sending state “on notice that the prisoner is wanted in another

jurisdiction.”21 The function of a “written request” is to indicate that “further action must be

taken by the receiving state in order to obtain the prisoner.”22

        This distinction between a detainer and a “written request” is important for purposes of

the UAD. Standing alone, a “written request” is not a detainer and does not trigger application

of the UAD.23 However, when the receiving state lodges both a detainer and requests temporary

custody of the prisoner by filing a written request, it triggers UAD section 2543 and the 120-day



14
   Id. § 2543
15
   Id. § 2543(a).
16
   Id.
17
   Id. § 2543(c).
18
   436 U.S. 340 (1978).
19
   Mauro, 436 U.S. at 358
20
   Id.
21
   Id.
22
   Id.
23
   Id. at 360–61.

                                                  7
deadline.24

B. UAD SECTION 2542

         A prisoner may also initiate disposition of charges underlying a detainer pursuant to

UAD section 2542.25 Under this section, a prisoner may independently request final disposition

of charges underlying a detainer rather than waiting for the receiving state to file a “written

request for temporary custody.”26 The prisoner must deliver to “the prosecuting officer and the

appropriate court of jurisdiction written notice of the place of imprisonment and the request for

final disposition to be made of the indictment, information or complaint.”27 If these

requirements are all satisfied, the receiving state must bring the prisoner to trial within 180 days

of receiving the request, unless good cause is shown as to why a continuance is necessary.28

C.    UAD SECTION 2544

         The prisoner may move for dismissal of the charges under UAD section 2544 if the

receiving state then fails to perform its obligations under the UAD.29 The UAD expressly

requires that the matter be dismissed with prejudice if the receiving state fails to bring the

prisoner to trial within 120 days under UAD section 2543 or 180 days under UAD section 2542,

or within the time allowed by a properly granted continuance.30 Similarly, if the receiving state

“shall refuse or fail to accept temporary custody” of the prisoner, the UAD explicitly requires

that the matter be dismissed with prejudice.31

                                        IV. DISCUSSION

         Mr. Slaughter argues for dismissal of his charges under UAD section 2544 due to two

24
   Id. at 361–62.
25
   11 Del. C. § 2542.
26
   Id. § 2542(a)
27
   Id. (emphasis added).
28
   Id.
29
   See id. § 2544(c).
30
   Id.
31
   Id.

                                                  8
alleged violations of the UAD. First, Mr. Slaughter argues that the Court must dismiss the

indictment because the State refused temporary custody of Mr. Slaughter when it rejected his

UAD request under UAD section 2542 and, instead, procured custody of Mr. Slaughter through

the Governor’s Warrant. Second, Mr. Slaughter argues that the Court must dismiss the

indictment because the State did not try Mr. Slaughter within 120 days of his arrival in Delaware

as mandated by UAD section 2543. In making this second argument, Mr. Slaughter relies on

Mauro to argue that the State triggered the 120-day window under UAD section 2543 when it

issued the detainer and a “written request for temporary custody” via the Governor’s Warrant.32

A.         WHETHER THE STATE VIOLATED UAD SECTION 2544 BY REFUSING GEORGIA’S OFFER
           OF TEMPORARY CUSTODY

           Mr. Slaughter first argues that the State violated UAD section 2544 by refusing

temporary custody of Mr. Slaughter. The Court need not reach the issue of whether the State

refused temporary custody of Mr. Slaughter. The Court will, instead, reaffirm its ruling on the

First Motion and the Motion for Reargument and hold that UAD section 2544 does not apply

because Mr. Slaughter’s rights under the UAD never vested.

           1. Mr. Slaughter’s rights under the UAD never vested because he did not perfect
              actual delivery of his UAD request to the Court

           In its decision issued from the bench on July 30, 2015, the Court cited two reasons in

denying Mr. Slaughter’s First Motion. First, “Georgia had notified the State that the IAD did not

apply in a capital murder charge and that the State would need to obtain a Governor’s Warrant to

bring Mr. Slaughter to Delaware, and that Georgia notified the State of this prior to the

expiration of the 180-day deadline under the IAD.”33 Second, “that while the State had received

notice from Mr. Slaughter under the IAD, the Court, as it must, never received actual notice of


32
     See Mauro, 436 U.S. at 344.
33
     Tr. of July 30, 2015 Hr’g 53–69.

                                                    9
Mr. Slaughter’s request under the IAD.”34 The Court reaffirmed this ruling on the Motion for

Reargument.35

        The Court concedes that its first basis for dismissing the First Motion is no longer

applicable since the State, not Georgia, conveyed the misinformation about the UAD. However,

the Court’s second basis for dismissing the First Motion is still applicable and has not been

refuted by Mr. Slaughter.

        When a prisoner requests final disposition of the charges underlying a detainer, UAD

section 2542(a) expressly requires the prisoner to have “caused to be delivered to the prosecuting

officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the

place of imprisonment and the request for final disposition to be made of the indictment.”36

Only after these requirements are satisfied do a prisoner’s rights under the UAD vest.37

        The United State Supreme Court clarified that the delivery required under the IAD is

actual delivery. In Fex v. Michigan38, the State of Michigan issued a detainer against a prisoner

in Indiana.39 In response, the prisoner delivered his IAD request to the Indiana prison

authorities, who then sent the prisoner’s IAD request to the relevant Michigan prosecutor and

court.40 The prisoner then argued that the State of Michigan violated the IAD, on the ground that

his trial would not begin until after the 180-day time limit in the IAD.41 The prisoner, however,

calculated the start of the 180-day period from when he delivered his IAD request to the prison

authorities, not from when the court and prosecutor actually received notice.42


34
   Id.
35
   See State v. Slaughter, C.A. No. 1207010738, 2015 WL 9595425, at *1 (Del. Super. Dec. 22, 2015).
36
   11 Del. C. § 2542(a) (emphasis added).
37
   State v. Farrow, 2005 WL 1653992, at *1 (Del. Super. June 3, 2005).
38
   507 U.S. 43 (1993).
39
   Fex, 507 U.S. at 46.
40
   Id.
41
   Id.
42
   Id.

                                                       10
         The United States Supreme Court rejected the prisoner’s calculation of the 180-day

period.43 It reasoned that a prisoner cannot “caused something to be delivered” to the court and

the prosecutor unless delivery in fact occurs.44 Based on this plain meaning interpretation, the

United States Supreme Court held that the 180-day time period in the IAD does not commence

until the prisoner’s request has actually been delivered to the court and prosecuting officer of the

jurisdiction that lodged the detainer against him.45 It further clarified that only after this delivery

has occurred can the prisoner “entertain the possibility of counting the 180 days from the

transmittal to the warden.”46

         Delaware courts have followed the reasoning of the United States Supreme Court in

requiring actual delivery.47 In State v. Davis48, the defendant requested disposition of his



43
   Id. at 47.
44
    Id.
45
    Id. at 52.
46
    Id. at 50.
47
    A host of other jurisdictions have also required actual delivery. See United States v. Bell, C.A. No. 97-4730, 1998
WL 911705, at *3 (4th Cir. Dec. 31, 1998) (following Fex and rejecting petitioner's argument that he satisfied IAD
requirements when he delivered notice to prison warden whom petitioner asserted was statutory agent of court);
United States v. Paredes-Batista, 140 F.3d 367, 374 (2d Cir. 1998) (following Fex and explaining that “[t]he
Supreme Court has stated unequivocally that the IAD is to be read literally”); United States v. Dent, 149 F.3d 180,
186 (3d Cir. 1998) (stating that “invocation of Article III's 180-day time limit generally requires strict compliance
with the Article's requirements”); United States v. Collins, 90 F.3d 1420, 1426 (9th Cir. 1996) (stating that
“Fex instructs us that the IAD means what it says. And when it says that the prisoner must have his demand
‘delivered to the . . . appropriate court,’ that is what it means.”); Bryant v. Com., 199 S.W.3d 169, 173–74 (Ky.
2006) (explaining that the court cannot demand less than strict compliance with the plain language of the IAD
because to do so would “ignore controlling case law on this subject, in particular, the United States Supreme Court’s
decision in Fex v. Michigan”); McNelton v. State, 990 P.2d 1263, 1274–75 (Nev. 1999) (recognizing that
under Fex, prisoner's request for final disposition requires actual delivery to court and prosecuting officer of
jurisdiction that lodged detainer against him); State v. Moe, 581 N.W.2d 468, 472 (N.D. 1998) (concluding that
because the inmate's second request was never forwarded to North Dakota officials by Colorado officials, 180-day
period under IAD never commenced); Fields v. United States, 698 A.2d 485, 489–90 (D.C. 1997) (rejecting
prisoner's substantial compliance argument and recognizing that court is bound by Fex); State v. Greenwood, 665
N.E.2d 579, 581–82 (Ind. 1996) (requiring strict compliance with IAD procedures and recognizing that procedures
are “not mere technicalities”); Pinto v. Warden, C.A. No. 972412, 1999 WL 49378, at *7 (Conn. Super. Jan. 20,
1999) (stating that “[w]hile it is true that earlier decisions of courts were split on when the 180 day period begins,
the majority of courts . . . have held that the period begins to run once the request is actually received by the
appropriate court and prosecutor”); Commonwealth v. Flores, C.A. No. 91-493, 1998 WL 792466, at *3 (Mass.
Super. Nov. 6 1998) (holding that the “IAD as construed by Fex requires that a prisoner must be tried within 180
days of the date when his request for disposition is actually received by the state in which the charges are pending,
not when the prisoner provides that request to his custodial authorities”).
48
    1993 WL 138993, at *1 (Del. Super. Apr. 7, 1993).

                                                          11
Delaware charges by delivering the proper forms to the appropriate prison authorities.49 The

prison authorities, however, failed to send the forms to the Delaware Department of Justice and

the Delaware Superior Court.50 The State did not bring the defendant to trial within 180 days

and the defendant moved to dismiss the indictment.51 In denying the motion to dismiss, the

Court applied the plain meaning of UAD section 2542 and held that “written notice means actual

notice received, in this instance, by the Superior Court and the Department of Justice.”52

         The facts of State v. Farrow53 are most similar to the facts of Mr. Slaughter’s case. In

Farrow, the defendant requested disposition of his Delaware charges by delivering the proper

forms to the appropriate prison authorities.54 The prison authorities then forwarded these

documents to the Court, but not the Delaware Department of Justice.55 Therefore, similar to this

case, only one of the two required entities received notice of the defendant exercising his rights

under the UAD.56

         The defendant moved to dismiss the indictment based on the State’s failure to bring him

to trial within 180 days.57 This Court denied the motion because the prisoner had to give “actual

notice to the court and the prosecutor of his request for a trial before his right to a trial within 180

days vests.”58 Just as a prisoner cannot ignore sending the request through prison officials to

trigger his trial right, “he cannot also fail to give actual notice to both the prosecuting agency and




49
   Davis, 1993 WL 138993, at *1–2.
50
   Id.
51
   Id.
52
   Id. at 5 (emphasis added).
53
   2005 WL 1653992, at *1 (Del. Super. June 3, 2005).
54
   Farrow, 2005 WL 1653992, at *1.
55
   Id.
56
   Id.
57
   Id.
58
   Id. at *2; see also State v. Ringgold, 2003 WL 1903768, *at 3 (Del. Super. Apr. 17, 2003) (“Written notice is not
deemed to be delivered in accordance with the Uniform Agreement on Detainers until notice has actually been
received by the appropriate court and the appropriate prosecuting attorney of the State.”).

                                                         12
appropriate court.”59

        Mr. Slaughter argues that the burden of compliance with the UAD’s delivery

requirements should lie with the correctional officials, not the prisoner. Mr. Slaughter continues

to rely on Pittman v. State,60 a case decided twenty years before the decision in Fex. The

Delaware Supreme Court stated in Pittman that the prisoner is not required to police the

correction official to ensure that his request is delivered to the prosecuting agency and the

court.61 Instead, the Delaware Supreme Court held that “the burden of compliance with the

procedural requirements of the IAD rests upon the party states and their agents; the prisoner, who

is to benefit by this statute, is not to be held accountable for official administrative errors which

deprive him of that benefit.”62

        Mr. Slaughter minimizes the fact that the Delaware Legislature disagreed with and

amended the UAD in response to the decision in Pittman.63 If the burden of compliance is

placed on the party states, the Delaware Legislature noted that cases could be dismissed because

of a receiving state’s “technical noncompliance with the law.”64 For example, “if a request is

lost in another state’s prison system or in the mail, the charges will no doubt be dismissed even

though the appropriate prosecuting attorney is never actually aware that the prisoner made such a

request.”65 To prevent such a result, the Legislature enacted UAD section 2542(g) — a

supplemental provision to the UAD.66 UAD section 2542(g) explains that “written notice shall

not be deemed to have been caused to be delivered to the prosecuting officer and the appropriate

59
    Id.
60
   301 A.2d 509 (Del. 1973).
61
    Pittman, 301 A.2d at 512–13.
62
    Id. at 514.
63
    See Farrow, 2005 WL 1653992, at *2 (noting that the House report on the pending legislative change cites
Pittman as the reason for amending 11 Del. C. § 2542 to require actual notice to the prosecutor and the Court before
a case can be dismissed).
64
    Davis, 1993 WL 138993, at *4 (citing the synopsis to H.B. 108 of the 131 st General Assembly).
65
    Id.
66
    11 Del. C. § 2542(g) (emphasis added).

                                                        13
court of this State . . . until such notice or notification has actually been received by the

appropriate court and the appropriate prosecuting attorney of this State . . . .”67 Therefore, the

Legislature sought to prevent charges against Delaware defendants from being dismissed due to

clerical errors committed by the sending state.68

        Mr. Slaughter argues that, here, the prosecuting agency was actually aware that he had

made a request and still failed to bring him to trial within 180 days. Therefore, Mr. Slaughter

argues that the concerns expressed by the Delaware Legislature in enacting UAD section 2542(g)

are not present in this case. This argument ignores the fact that the Legislature drafted UAD

section 2542(g) to entitle the prosecuting agency and the Court to receive notice. Had the

Legislature intended for only the prosecutor to receive notice based on the policy concerns

outlined above, the Legislature easily could have drafted the language of UAD section 2542(g)

to exclude the Court from also receiving notice. The Legislature did not do that here.

        The Court’s analysis is supported by a similar decision from the State of Maryland. The

Maryland legislature enacted a version of the IAD that also requires that both the prosecutor and

the relevant court receive actual notice of a prisoner’s request under the IAD. In Tidmore v.

State,69 the Court of Special Appeals of Maryland reviewed a trial court’s decision to deny a

prisoner’s motion to dismiss based on the state’s failure to bring him to trial within 180 days.70

The trial court denied the motion based on the fact that the prisoner had served notice on the

prosecuting agency, but not the court.71 The prisoner argued that he substantially complied with

the IAD by providing notice to the prosecuting agency.72 In determining whether the prisoner



67
   Id.
68
   See Farrow, 2005 WL 1653992, at *2
69
   2015 WL 5970036, at *1 (Md. Spec. App. Aug. 11, 2015) cert. denied, 445 Md. 21, 123 A.3d 1006 (2015).
70
   Tidmore, 2015 WL 5970036, at *1.
71
   Id.
72
   Id.

                                                      14
needed to perfect actual delivery to the court, the Tidmore court looked to the language of the

IAD, including a supplemental provision to the IAD enacted by the Maryland Legislature. 73

Mirroring almost identical language to UAD section 2542(g), Maryland Code section 8-416

states that “written notice may not be deemed to have been delivered to the prosecuting officer

and the appropriate court of the state . . . until such notice or notification is actually received by

the appropriate court and the appropriate State’s Attorney of this State . . . .”74

         The Tidmore court upheld the trial court’s decision to deny the motion.75 In upholding

the decision, the court noted that the language of Maryland Code section 8-416 was especially

relevant to the issue before the court.76 That language clarified that the court and the prosecuting

agency must actually receive notice of the request.77 Based on the plain meaning of Maryland

Code section 8-416, the court held that “the failure to effect actual notice [to the court] forecloses

appellant’s claim that the trial court erred by denying his motion to dismiss based on a violation

of the Interstate Agreement on Detainers.”78 The plain language also foreclosed the appellant’s

substantial compliance argument.79

         In addition to it satisfying the plain meaning of UAD section 2542(g), the Court also

notes the utility in requiring the prisoner to cause the delivery of his request to the appropriate

court. If the prisoner requests a trial within 180 days, the Court has a strong interest in receiving

notice of this request as soon as possible.80 The Court must plan and manage its docket to ensure

that a trial within 180 days is possible. Excusing a prisoner from notifying the Court would only

73
   Id. at *2. The IAD is codified in the Maryland Code at MD CORR. SERV. §§ 8-402–8411.
74
   Id. at *4 (citing MD CORR. SERV. § 8-416) (emphasis added).
75
   Id. at *4.
76
   Id.
77
   Id. at *4 (citing MD CORR. SERV. § 8-416).
78
   Id.
79
   Id. at *4–5.
80
   See United States v. Henderson, 945 F.2d 430, 434–35 (1st Cir. 1991) (“A vital aim of the requirement of strict
compliance is to assure that the appropriate prosecuting authorities promptly are placed on notice when Article III is
invoked by an inmate.”)

                                                         15
increase the possibility of a trial outside the 180-day window and, in turn, increase violations of

the UAD. The Court will not allow such a result.

         The Court will therefore follow the majority of courts, including those in Fex, Davis,

Farrow, and Tidmore, in applying the plain meaning of UAD section 2542.81 In doing so, the

Court reaffirms its initial ruling that Mr. Slaughter never perfected actual delivery of his UAD

request. The Court recognizes that Mr. Slaughter delivered his UAD request to the prison

officials in Georgia.82 The Georgia prison officials then sent copies of Mr. Slaughter’s request to

the Delaware Department of Justice. The Georgia prison officials never sent a copy of Mr.

Slaughter’s request to the Court. UAD section 2542(a) explicitly entitles the prosecuting agency

and the court to receive notice.83 UAD section 2542(g) then clarifies that this notice is not

perfected until the prosecuting agency and the court actually receive the notice.84 The Court

never received actual notice, and, as a result, Mr. Slaughter never perfected his request under the

UAD.

         Mr. Slaughter argues that the Court would have received actual notice of Mr. Slaughter’s

UAD request had the State completed Form VII, “Prosecutor’s Acceptance of Temporary

Custody.” Georgia sent Form VII to the State along with Mr. Slaughter’s UAD request. Form


81
   See supra note 47 for a list of cases upholding the plain meaning of the IAD in requiring actual delivery to the
prosecutor and the court.
82
   The Court is unsure whether Mr. Slaughter fully or “properly” filled out his UAD request. The Court is in
possession of only one copy of that request. The request does not have the Court or its address filled out anywhere
on the form. In fact, the space for designating the Court and its address is conspicuously blank. Moreover, no one
has provided any evidence that Mr. Slaughter took steps to cause notice to be served on the Court by certified or
registered mail, return receipt requested. This is true even though the form provides:
          Signed copies must be sent to the Interstate Detainer Coordinator of Georgia and to the Agreement
          Administrator of the receiving state, the prosecuting official of the jurisdiction which placed the
          detainer, and the clerk of the court which has jurisdiction over the matter. The copies for the
          prosecuting officials and the court must be transmitted by certified or registered mail, return
          receipt requested.
Second Mot. to Dismiss, Ex. B (emphasis added). As discussed supra note 2, the answer to that question is not
necessary to this Opinion.
83
   11 Del. C. § 2542(a).
84
   Id. § 2542(g).

                                                         16
VII requires a judge’s authorization. By not completing Form VII and seeking a judge’s

authorization, Mr. Slaughter argues that the State deprived the Court of notice.

         There is nothing in the language of UAD section 2542, however, that shifts the burden of

notifying the Court from the prisoner to the State.85 In fact, this Court has made it clear post-

Pittman that once a detainer is lodged, “it is the responsibility and obligation of the defendant to

complete the necessary notice demands to activate the provisions of the UAD.”86 Mr. Slaughter

did not satisfy his obligations in delivering notice to the Court. The mere fact that that Court

would have received notice does not excuse the fact that the Court did not actually receive notice

in this case.

         Once again, because the Court did not receive actual notice, Mr. Slaughter did not make a

proper request under UAD section 2542. Mr. Slaughter argues that the Court must dismiss the

indictment because the State failed to accept temporary custody of Mr. Slaughter. However,

before the State could accept or refuse temporary custody of Mr. Slaughter under the UAD, he

needed to first make a proper request under the UAD. UAD section 2544 and its right of

dismissal does not apply if there was never a proper request under UAD section 2542 to begin

the UAD process.87

         UAD section 2544(a) confirms this fact. It states that, “in response to a request made

under § 2542 or § 2543 of this title, the appropriate authority in the sending state shall offer to

delivery temporary custody of such prisoner to the appropriate authority” in the receiving state.88


85
   See § 2542(a)-(g).
86
   Ringgold, 2003 WL 1903768, at * 3 (“Once the detainer is lodged it is the responsibility and obligation of the
defendant to complete the necessary notice demands to activate the provisions of the Uniform Agreement on
Detainers.”) (emphasis added).
87
   See Casper v. Ryan, 822 F.2d 1283, 1292 (3d Cir.1987) (“[C]ourts have generally required that prisoners must
strictly comply with IAD procedures before they will dismiss charges on the basis of a violation of [the 180 day
provision of] Article III.”); Farrow, 2005 WL 1653992, at * 2 (explaining that the State bears the risk of dismissal
only in cases of actual notice).
88
   11 Del. C. § 2544(a).

                                                         17
Only after the request is made can the sending state then offer to deliver temporary custody.89 If

these requirements are met and the receiving state then “refuse[s] or fail[s] to accept temporary

custody,” the prisoner has the right under the UAD to move for dismissal.90

         Mr. Slaughter failed to perfect the necessary first step in this process. His argument thus

presupposes that he properly requested final disposition of his charges, which, as the Court

explained, he did not. Mr. Slaughter is not entitled to the protections and remedies of the UAD,

including dismissal, unless and until his rights under the UAD vest. Mr. Slaughter’s rights did

not vest under UAD section 2542 because he did not cause to be delivered to the Court actual

notice of his request under UAD section 2542. Therefore, the Court has no reason or basis to

dismiss the indictment under UAD section 2544 because, in this instance, the UAD – including

UAD section 2544 – does not apply.

B.       WHETHER THE STATE VIOLATED SECTION 2543 OF THE UAD BY FAILING TO BRING
         MR. SLAUGHTER TO TRIAL WITHIN 120 DAYS OF HIS ARRIVAL IN DELAWARE

         In the alternative, Mr. Slaughter moves for dismissal of the indictment under UAD

section 2543. UAD section 2543 offers an alternative basis for Mr. Slaughter to seek dismissal

because disposition of the charges under UAD section 2543 is initiated by the State, not the

prisoner.91 Because Mr. Slaughter did not initiate the request for final disposition of the charges,

Mr. Slaughter has no notice obligations under UAD section 2543.92 So, if the UAD applies at

all, Mr. Slaughter’s second argument is not necessarily precluded by the Court’s ruling on his

first argument.

         Mr. Slaughter argues that the State violated UAD section 2543 because it failed to bring

him to trial within 120 days of his arrival in Delaware. Mr. Slaughter relies on Mauro to argue

89
   Id.
90
   Id. § 2544(c).
91
   See id. § 2543(a).
92
   See id.

                                                 18
that the State triggered the 120-day window in UAD section 2543 when it issued the detainer and

a “written request for temporary custody” via the Governor’s Warrant. The State contests the

applicability of Mauro and the 120-day provision on the basis that the Governor’s Warrant does

not qualify as a “written request for temporary custody.” The Court need not resolve the

question of whether Mauro and the 120-day time limit in UAD section 2543 applies to Mr.

Slaughter’s case.93 Mr. Slaughter, through counsel, waived the right to a trial within 120 days by

requesting a trial date outside the 120-day window. Therefore, even if the State triggered UAD

section 2543, Mr. Slaughter waived the speedy trial protections under UAD section 2543, and

may not now invoke those protections to request dismissal of his case.

        1. The State did not violate section 2543 of the UAD by failing to bring Mr.
           Slaughter to trial within the statutory timeframe because Mr. Slaughter waived
           the right to a trial within 120 days

         In New York v. Hill,94 the United States Supreme Court addressed the issue of waiver of

IAD rights. In Hill, the State of New York lodged a detainer against a prisoner, and the prisoner

then filed a request for final disposition of his charges under the IAD.95 After the State of New

York procured custody of the prisoner, the court scheduled a conference to set a date for trial.96

At the conference, the prosecutor suggested a May 1 trial date.97 Defense counsel agreed to the

trial date.98 The May 1 trial date fell outside the 180-day deadline for bringing the defendant to

trial.99 The defendant thereafter filed a motion to dismiss based on the state’s failure to bring



93
   At the October 14, 2016 hearing on the Second Motion, the Court heard argument from both parties as to whether
a governor’s warrant qualifies as a “written request for temporary custody” for purposes of triggering UAD section
2543 and applying Mauro. The Court need not address this issue in its decision as the Court is relying on an
alternative basis for denying Mr. Slaughter’s motion to dismiss.
94
   528 U.S. 110 (2000).
95
   Hill, 528 U.S. at 112.
96
   Id.
97
   Id. at 113.
98
   Id.
99
   Id.

                                                        19
him to trial within 180 days.100

         The United States Supreme Court held that defense counsel’s agreement to a trial date

outside the IAD period barred the defendant from seeking dismissal on the ground that trial did

not occur within that period.101 The court reasoned that the defendant forfeited his claim to a

trial within 180 days by “willingly accepting treatment inconsistent with the IAD’s time

limits.”102 To reach a contrary result would “enable defendants to escape justice by willingly

accepting treatment inconsistent with the IAD’s time limits, and then recanting later on.”103

         While the defendant himself did not agree to the trial date, the Hill court made clear that

defense counsel can waive certain non-fundamental rights on behalf of his client.104 One of these

non-fundamental rights is trial scheduling.105 Therefore, when this type of waiver occurs, the

defendant is deemed bound by the acts of his lawyer.106

         The Delaware Supreme Court in Bruce v. State107 expanded on the decision in Hill. The

Bruce court explained that the holding in Hill contemplated waiver only when the defendant

requests or agrees to a government request for a continuance that is inconsistent with the IAD’s

time limits.108 However, the Bruce court held that where a defendant requests a continuance


100
    Id.
101
    Id. at 110.
102
    Id. at 118.
103
    Id.
104
    Id. at 115 (citing Taylor v. Illinois, 484 U.S. 400, 417–18 (1988) (“Although there are basic rights that the
attorney cannot waive without the fully informed consent of the client, the lawyer has – and must have – full
authority to manage the conduct of the trial.”)).
105
    Hill, 528 U.S. at 115.
106
    Id. (citing Link v. Wabash Railroad Co., 370 U.S. 626, 634 (1962)).
107
    781 A.2d 544 (2001).
108
    Bruce, 781 A.2d at 549; see also Brown v. Wolff, 706 F.2d 902, 907 (9th Cir. 1983) (finding a waiver if the
prisoner “affirmatively requests to be treated in a manner contrary to the procedures prescribed by the IAD” and
explaining that mere silence is ordinarily insufficient to waive a defendant’s IAD rights); Ward v. Com., C.A. No.
2000-CA-000186, 2001 WL 282708, at *5 (Ky. Ct. App. Mar. 23, 2001) (applying its interpretation of Hill “that a
defendant implicitly waives the IAD's time limits where he or his counsel agrees to a trial date outside those
limits”); People v. Jones, 495 N.W.2d 159, 160 (Mich. Ct. App. 1992) (finding a waiver if the prisoner “either
expressly or impliedly, agrees or requests to be treated in a manner contrary to the terms of the IAD”); Drescher v.
Super. Ct., 218 Cal. App. 3d 1140, 1148 (Cal. Ct. App. 1990) (finding a waiver if there is a “showing of record that
the defendant or his attorney freely acquiesced in a trial date beyond the speedy trial period”).

                                                         20
within the IAD’s time limits, the 180-day limit is tolled rather than waived completely.109

         Pursuant to the holding in Hill, the Court finds that Mr. Slaughter is barred from seeking

dismissal on the ground that his trial did not occur within 120 days. The Court held an office

conference on November 18, 2014. At that conference, the Court asked counsel for both parties

whether the case could be tried within one year of indictment as mandated by the Delaware

Supreme Court. Both parties responded that it could not. Counsel for Mr. Slaughter then

requested a trial date in March or April of 2016, well beyond the 120-day window. Counsel for

Mr. Slaughter explained that:

         The reason I say that is, after we finish with the Paladin Club case, the
         defendants are Rivers and Benson, for the record. My understanding is this
         is a pretty voluminous record based case because there’s already been a
         capital murder prosecution. And our mitigation people and experts are
         going to have a lot to go through, as will we. So, I want to give us a little
         wiggle room in early 2016 to focus, preparing solely for this. So, that’s
         why I’m asking for March or April.110

Based on this request, the Court scheduled trial for April 5, 2016. Since the office conference,

counsel for Mr. Slaughter requested that the Court continue the trial due to additional scheduling

conflicts. In his request to continue trial, counsel for Mr. Slaughter represented that his client

would not be prejudiced by the later trial date.111 Trial is now scheduled for January 24, 2017.

         The conduct of Mr. Slaughter falls squarely within the conduct deemed by the Hill and

Bruce courts to constitute a waiver. Mr. Slaughter requested a trial date outside the 120-day

window in UAD section 2543. After the initial request, Mr. Slaughter again requested that the

Court continue the trial. By requesting a trial date outside the 120-day window not once, but

twice, Mr. Slaughter has repeatedly accepted treatment inconsistent with the UAD’s timelines.

He may not now seek dismissal based on the State’s failure to timely bring him to trial.

109
    Bruce, 781 A.2d at 550.
110
    Tr. of Nov. 18, 2014 Office Conference at 4–5.
111
    See Aug. 7, 2015 Letter from the Court to Chief Justice Strine.

                                                          21
        Mr. Slaughter argues that he only requested a trial date outside the 120-day window

because the State represented at the office conference that this was a Governor’s Warrant case –

i.e., that Mr. Slaughter had been brought to Delaware on the Governor’s Warrant and not by way

of the UAD. Mr. Slaughter’s counsel also represented that the State did not mention that a

detainer had been issued — the necessary first step in any case implicating the UAD. Therefore,

Mr. Slaughter argues that he had no reason to request a trial within 120 days because he did not

know that the UAD was implicated in his case.

        The Court is not persuaded by Mr. Slaughter’s argument. A waiver of rights under the

UAD need only be voluntary.112 It need not be knowingly or intelligently made.113 The reason

for this distinction is that the UAD is a statutory, not constitutional, mechanism:

        While a waiver of statutory speedy trial rights need not comport with the
        standards applicable to a waiver of basic constitutional rights — that is, an
        intentional relinquishment or abandonment of a right or privilege
        adequately understood by the defendant — a waiver of statutory rights
        must still be voluntary. Voluntariness in this context requires a showing of
        record that the defendant or his attorney freely acquiesced in a trial date
        beyond the speedy trial period.114

It is clear that Mr. Slaughter voluntarily waived his speedy trial rights because he requested a

trial date outside the 120-day window. Therefore, Mr. Slaughter is barred from seeking

dismissal of his charges on the basis that his trial did not occur within 120 days after his in

arrival in Delaware.




112
    See Yellen v. Cooper, 828 F.2d 1471, 1474 (10th Cir. 1987); Jones, 495 N.W.2d at 161; Drescher, 218
Cal. App. 3d at 1148.
113
    See Yellen, 828 F.2d at 1474; Jones, 495 N.W.2d at 161; Drescher, 218 Cal. App. 3d at 1148.
114
    Drescher, 218 Cal. App. 3d at 1148; see also Yellen, 828 F.2d at 1474 (“The concerns behind the enactment of the
IAD are not of the truth-seeking kind that would normally prompt application of the constitutional standard of
waiver, and therefore, the ‘knowing and intelligent’ standard is not the appropriate test for determining whether or
not there has been a waiver of IAD rights.”); Jones, 495 N.W.2d at 161 (“Because the rights afforded to defendants
pursuant to the IAD are statutory and not constitutional, federal courts have required that a waiver of rights under
the IAD need only meet the test of voluntariness, and need not be knowingly and intelligently made.”).

                                                        22
         2. Any failure by the State to bring Mr. Slaughter to trial within 120 days
            constitutes harmless error

         Even if Mr. Slaughter did not waive the protections of UAD section 2543, the Court finds

that the State’s failure to bring Mr. Slaughter to trial within 120 days constitutes harmless error.

It is unlikely that Mr. Slaughter’s trial could have been scheduled within the 120-day window

even if Mr. Slaughter had requested it. As of the office conference on November 18, 2014, forty

days of the 120-day time period had already elapsed. This meant that, in order to comply with

the UAD’s timelines, Mr. Slaughter’s trial had to begin by March 18, 2015.

         Based on the representations made by the parties at the office conference, a trial by

March 18, 2015 was highly improbable. The State and Mr. Slaughter’s counsel noted that this

murder trial would require time and extensive preparation.115 Mr. Slaughter’s counsel also

informed the Court that he was handling another complex murder trial.116 Rather than rush to

trial, it is likely that counsel for the State or Mr. Slaughter would have instead requested a

continuance for “good cause shown” under UAD section 2543. Alternatively, the Court could

have determined on its own that starting the trial by March 18, 2015 could visit prejudice on Mr.

Slaughter. Due to the complexity of the case and counsel’s scheduling conflicts, the Court

would have been well within its discretion in granting a continuance, thereby tolling the 120-day

window.117

         Had the scheduling proceeded as the Court outlines above, Mr. Slaughter would still not

have any valid argument in favor of dismissal. Any claim for dismissal under the UAD would

fail because requesting a continuance in order to prepare for trial is a reasonable continuance
115
    Tr. of Nov. 18, 2014 Office Conference at 4–5.
116
    Id.
117
    See State v. Onapolis, 541 S.E.2d 611, 615 (W.Va. 2001) (finding that defense counsel’s request to continue the
trial to review discovery and prepare for trial constituted a necessary and reasonable continuance for good cause
shown that tolled the IAD’s speedy trial clock); Scherrer v. Martinez, 479 S.W.3d 755, 757 (Mo. Ct. App. 2016)
(finding it to be “good cause shown in open court,” and upholding the trial court’s decision to grant a continuance,
where defense counsel requested more time to prepare the case due to its complexity).

                                                         23
within the meaning of the UAD.118 Additionally, any claim for dismissal based on an ineffective

assistance of counsel claim would fail because it is well within the right of a trial attorney to

request a continuance to prepare for trial.119 Therefore, the Court can envision no scenario in

which Mr. Slaughter would have a cognizable basis to assert a violation of his speedy trial rights

under the UAD.

         Moreover, the Court does not find that Mr. Slaughter’s rights have been meaningfully

affected by the State’s failure to bring him to trial within 120 days. The UAD’s aim is to protect

prisoners’ rights by ensuring the expeditious disposition of the charges underlying a detainer.120

This is important because a detainer affects the rights of prisoners in various ways, including a

prisoner’s right to participate in training and rehabilitation programs.121 The Court also

recognizes a situation where a prisoner, who finished serving his sentence in one jurisdiction,

may be held beyond that sentence pending the disposition of the charges underlying a detainer in

another jurisdiction. In this situation, states must be expeditious in their handling of detainers so

that the prisoner is not forced to sit in prison when he is otherwise eligible for release.

         The Court notes that these policy concerns are entirely absent in Mr. Slaughter’s case. In

fact, at the October 14, 2016 hearing on the Second Motion, Mr. Slaughter admitted that the

UAD’s policy concerns are not implicated in his case.122 Mr. Slaughter has not been deprived of

the benefit of participating in rehabilitation or training programs. In addition, Mr. Slaughter is

not being detained beyond his sentence while he awaits disposition of the present charges. Mr.


118
    Bruce, 781 A.2d at 550 (explaining that the public defender’s request for time to prepare a defense constitutes a
continuance for good cause shown rather than a waiver of the UAD’s time limit).
119
    State v. Walker, 201 S.W.3d 841, 850 (Tx. Ct. App. 2006) (“It is possible, as Walker suggests, that counsel was
ineffective for failing to request a dismissal. However, it is equally possible that counsel agreed to continue
Walker’s trial setting beyond the 180-day deadline because counsel was continuing to investigate the case, identify
witnesses, and/or develop a defensive strategy for trial.”).
120
    11. Del. C. § 2540.
121
    Mauro, 436 U.S. at 359.
122
    Tr. of Oct. 14, 2016 Hr’g. 26–27.

                                                          24
Slaughter is a convicted murderer. He is serving a life sentence in Georgia and is not eligible for

release should he be acquitted of the charges in Delaware. While the State has been less than

competent in its attempts to obtain custody of Mr. Slaughter, he did not sit in prison awaiting

extradition to Delaware while the State did nothing. The State made every effort to act upon its

detainer. Thus, any error in failing to try Mr. Slaughter in 120 days has not resulted in any

meaningful deprivation of his rights.

                                        V. CONCLUSION

       The Court recognizes that this case has not been handled perfectly by the parties. Mr.

Slaughter erred in failing to perfect his request under UAD section 2542 by causing notice of his

request to be delivered to the Court. The State erred in rejecting Mr. Slaughter’s request by

operating under the misconception that the UAD did not apply to capital crime charges.

However, this does not mean that Mr. Slaughter has been denied any fundamental rights. The

Court has diligently worked to resolve the issues in Mr. Slaughter’s case. The Court has

entertained three separate motions to dismiss and heard argument on each of these motions. The

Court has carefully considered all arguments and timely issued its oral and written decisions.

Moreover, the parties have been able to otherwise proceed through the pre-trial process with full

access to the Court. Accordingly, for all the foregoing reasons, the Court will DENY the

motions to dismiss.

       IT IS SO ORDERED.



                                                     /s/ Eric M. Davis
                                                     Eric M. Davis, Judge




                                                25